Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 1 of 10




           EXHIBIT A
       Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 2 of 10
                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

DONNA BOLDEN
                                                   )
                                PLAINTIFF          )
                                                   )
v.                                                 )       Case No. 1:18-cv-01105-LMM
                                                   )
CRAFTSMEN CONTRACTORS, LLC, a                      )
Kentucky Limited Liability Company, and            )
JOEL CONNOR, Individually                          )
                                                   )
                             DEFENDANTS            )

              SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

        This Settlement Agreement and Release of Claims (the “Agreement”) is made and
entered into by and between Plaintiff Donna Bolden (“Plaintiff”), incorporated herein by
reference, and Defendants, Craftsmen Contractors, LLC, a Kentucky Limited Liability
Company, and Joel Connor, individually (“Craftsmen” or “Defendant”). This Agreement shall
become effective upon entry of a final, non-appealable Stipulated Judgment approving this
Agreement by the U.S. District Court for the Northern District of Georgia in the matter of Donna
Bolden v. Craftsmen Contractors, LLC, et al. Case No. 1:18-cv-01105 (hereinafter the “Pending
Litigation”).

                                         RECITALS

       WHEREAS, Plaintiff is a former employee of Craftsmen; and

       WHEREAS, on March 16, 2018, Plaintiff filed the Pending Litigation, asserting that
Craftsmen violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207 and 29 U.S.C. §§
2201 and 2202 for unpaid overtime wages for work allegedly performed off the clock.

       WHEREAS, in the Pending Litigation the Plaintiff seeks damages in the form of unpaid
wages and corresponding liquidated damages, and attorneys’ fees and costs.

       WHEREAS, Defendants dispute the Plaintiff’s claims, and deny any liability whatsoever;
and

       WHEREAS, the Parties have been negotiating in good faith, at arms-length through their
counsel, and seek to avoid additional expense and time of further litigation proceedings

                                               1
       Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 3 of 10
regarding the claims released by this Agreement, to resolve all those claims by this Agreement,
and that this Agreement adequately resolves any remaining wage claims disputed by the Parties.

        NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties covenant and agree as follows:

                                        AGREEMENT

   1. Definitions. As used herein,

           1.1 “Released Parties” shall mean and refer collectively to Craftsmen Contractors,
               LLC, a Kentucky Limited Liability Company, its past and present owners,
               parents, subsidiaries, partners, agents, employees, successors, predecessors,
               assigns, insurers, representatives, and attorneys, and all other persons acting by,
               though, under or in concert with it, as well as any other natural person or entity
               which may be construed as an “employer” of Plaintiff relating to her employment
               with Defendant, including Joel Connor as an individual.

           1.2 “Claims” shall mean the claims, demands, causes of action, damages, liquidated
               damages, interest, costs, and attorneys’ fees alleged or demanded in the
               Complaint in this Pending Litigation, and any and all other state, federal, and
               local statutory and common law claims for alleged overtime wages, whether at
               law or in equity, of whatever kind, character, and nature, both known and
               unknown, disclosed and undisclosed, suspected and unsuspected.

   2. Consideration. Upon this Agreement becoming effective, and in consideration for all
      the commitments made herein by Plaintiff, Craftsmen agrees to pay and otherwise
      convey to Plaintiff the following sums in full and final settlement of all claims that have
      been asserted or that could have been asserted in the Pending Litigation.

           2.1 Payment to Plaintiff. Craftsmen will pay the aggregate sum of Thirty Thousand
               Dollars and Zero Cents ($30,000.00) to Plaintiff in the form of checks issued to
               both her and her counsel under the terms set forth below. This sum is allocated as
               follows:

                  (a) Wage Damages. Eight Thousand Five Hundred Dollars and Zero Cents
                      ($8,500.00) for Plaintiff’s alleged unpaid overtime wages. This figure
                      represents the sum certain of total unpaid overtime wages allegedly owed
                      to Plaintiff Donna Bolden, as calculated by Plaintiff and her counsel.
                      Defendant shall withhold all applicable taxes from this amount and report
                      same on a W-2 form.


                                                2
   Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 4 of 10
               (b) Liquidated Damages. Eight Thousand Five Hundred Dollars and Zero
                   Cents ($8,500.00) for Plaintiff’s alleged liquidated damages. This figure
                   is an amount equal to the sum certain of total unpaid overtime wages
                   allegedly owed to Plaintiff Donna Bolden, as calculated by Plaintiff and
                   her counsel and pursuant to 29 U.S.C. § 216(b). There will be no
                   withholding of taxes from this amount. Plaintiff is responsible for any and
                   all taxes on this amount which will be reflected on a 1099 form.

               (c) Attorney’s Fees, Costs, and Expenses. Thirteen Thousand Dollars and
                   Zero Cents ($13,000.00) for Plaintiff’s alleged attorneys’ fees, costs, and
                   expenses, paid to Morgan & Morgan P.A. This amount includes and
                   covers any additional legal services provided by Plaintiff’s counsel
                   relating to preparation of and/or revising, this Agreement and pleadings
                   associated with same. There will be no withholding of taxes on this
                   amount which will be reflected on a 1099 form.

       2.2 Payment. The parties agree that the payment of the aggregate settlement sums
           set forth above shall be paid to the Plaintiff and her counsel within forty (40) days
           of this Court’s approval of this Agreement.

       2.3 Agreed Order of Dismissal. Once the Court approves the Settlement Agreement
           and each of the amounts listed above have been fully paid, the parties shall file
           with the Court an Agreed Order of Dismissal certifying that Defendant has paid
           the full amounts agreed upon to Plaintiff and her counsel, under the terms and
           conditions of this Joint Settlement Agreement.

3. Taxes. Plaintiff agrees that she is responsible for the payment of any/all taxes owed in
   connection with payments from Craftsmen referenced in Paragraph 2.1(b). Craftsmen
   agrees, that for payment made to Plaintiff designated for wages, Craftsmen will withhold
   all applicable taxes and benefits as part of said payment. Plaintiff agrees to submit all
   appropriate tax forms to Defendants in order to allow Defendants to process payments for
   wages, liquidated damages and attorney’s fees and costs.

4. Court Approval. This Settlement Agreement shall be subject to and conditioned upon
   approval by the U.S. District Court for the Northern District of Georgia. Absent such
   approval, this Settlement Agreement is voidable by any party.

5. Release of Claims. In consideration of the payments of the aggregate settlement
   amounts, Plaintiff does hereby release, acquit, and forever discharge the Released Parties
   for any and all rights, remedies, claims, demands, causes of action, damages, liquidated
   damages, interest, costs, and attorneys’ fees alleged or demanded in this Pending
   Litigation, and any and all other state, federal, and local statutory and common law
   claims for earned but unpaid overtime wages, whether at law or in equity, of whatever

                                             3
Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 5 of 10
kind, character, and nature, both known and unknown, disclosed and undisclosed,
suspected and unsuspected.

   5.1 General Release by Plaintiff. In addition to the Release of Claims in the above
       paragraph, Plaintiff does knowingly and voluntarily release and forever discharge
       the Released Parties of and from any and all claims or causes of action, known or
       unknown, which they have or may have against the Released Parties based on any
       event that occurred before the Effective Date of this Agreement, including all
       claims Plaintiff has or may have had, including but not limited to:

          (a) Claims of harassment or discrimination based on race, color, national
              origin, ancestry, religion, marital status, sex, sexual orientation, citizenship
              status, pregnancy, medical condition or disability under Title VII of the
              Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
              the Americans with Disabilities Act, as amended, Sections 503 and 504 of
              the Rehabilitation Act, Section 1981 of the Civil Rights Act of 1866, or
              any other federal, state or local law prohibiting discrimination and
              harassment in employment or retaliation;

          (b) Claims of interference or denial of rights or entitlements under the Family
              Medical Leave Act;

          (c) Claims of age discrimination under the Age Discrimination in
              Employment Act, as amended by the Older Workers’ Benefit Protection
              Act, or under any other federal, state or local law prohibiting age
              discrimination;

          (d) Claims of breach of implied or express contract, and claims of
              misrepresentation, negligence, fraud, estoppel, defamation, infliction of
              emotional distress, violation of public policy;

          (e) Claims of wrongful or constructive discharge, or any other employment-
              related tort;

          (f) Claims for costs, fees or other expenses, including attorney’s fees, except
              as set forth above;

          (g) Claims under any other federal, state or local law relating to employment,
              except that (a) neither Plaintiff releases any claim to a vested benefit under
              any employee pension benefit plan sponsored by Craftsmen and covered
              by the Employees Retirement Income Security Act (“ERISA”); and



                                         4
   Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 6 of 10
             (h) Any claims that would otherwise entitle Plaintiff to penalties, fees,
                 recoveries or other damages or any form of relief to them under any other
                 federal, state or local law, including, but not limited to false claims actions
                 or qui tam actions.

6. Covenant Not to Sue.

      6.1 Plaintiff does hereby covenant and agree that she will forever refrain and forebear
          from commencing, instituting or prosecuting any lawsuit, action or other
          proceeding, whether at law or in equity, or judicial or administrative, against the
          Released Parties, based on, arising out of, or connected with any of the claims
          released in this Agreement.

      6.2 Plaintiff represents and warrants that she has not filed any charge, complaint, or
          claim with any other court or administrative agency asserting any violation of
          state or federal law which was or could have been asserted in the claims released
          in this Agreement, nor has she assigned any such claim to any other person,
          including any government agency. Plaintiff agrees that she shall never file or
          assign any such claim, and that in the event any such claim is filed or prosecuted
          by any other person or entity, including any government agency, the Plaintiff will
          cooperate fully with the Released Party, will move immediately to withdraw her
          name and to disassociate herself completely from any such claim, will request
          such person or entity to withdraw such claim with prejudice, will cooperate with
          such person or entity only to the extent required by law, and will not seek or
          accept any relief in settlement of, or as a result of, a judgment or order in any
          action associated with any such claim.

7. Understanding.

      7.1 Review of Agreement and Rules of Construction. Plaintiff and Defendants
          acknowledge and represent that they have read this Agreement in full and, having
          had an opportunity to consult with counsel, understand and voluntarily consent
          and agree to each provision contained herein. Plaintiff, Defendants, and their
          respective counsel having reviewed this Agreement, the normal rule of
          construction to the effect that any ambiguities are to be resolved against the
          drafting party will not be employed in any interpretation of this Agreement.

      7.2 Authorization to Move for Approval. It is further specifically understood and
          agreed that Plaintiff has discussed with and consulted Plaintiff’s attorneys about
          the aforementioned Pending Litigation and this Settlement, and that Plaintiff’s
          attorneys are specifically authorized and instructed to submit this Agreement for
          approval by the Court in the Pending Litigation, by filing a motion requesting
          such approval, and to take any and all additional steps which may be necessary or

                                            5
    Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 7 of 10
           appropriate to give effect to this Agreement.

8. Authority and Competence. Plaintiff represents and warrants that she has full and
   complete authority to enter into this Agreement on behalf of herself in the Pending
   Litigation. Plaintiff understands and agrees that all terms of this Agreement are
   contractual and not a mere recital, and it is executed without reliance upon any
   representation by the Released Parties or any of their representatives, and they represent
   and warrant that they consulted with their attorneys about this Agreement and that they
   are competent and possess the full and complete authority to covenant and agree as herein
   provided; they also understand, agree and represent that the covenants herein made and
   releases herein executed may affect rights and liabilities of substantial extent and degree
   and that the covenants and releases provided herein are in their individual and collective
   best interest, as well as the individual and collective best interest. Plaintiff has carefully
   read this Agreement, understands its meaning and acknowledges that it shall be binding
   upon herself, as well as her heirs, beneficiaries, personal representatives, successors,
   assigns, agents, employees, representatives, insurers, attorneys, consultants and all others
   claiming by or through Plaintiff.

9. Non-Disparagement Covenant. While this agreement is not confidential, the Plaintiff
    has agreed and promised that she will refrain from posting any statements or
    communications about the Parties, her time employed by Defendants, releases, and/or
    terms expressed herein on any social media platform. Likewise, Defendants agree that
    they will not disparage Plaintiff in any public forum generally, and specifically on any
    social media platform.
10. Assignment. Plaintiff hereby represents and warrants that she has not heretofore
    assigned, transferred or hypothecated or purported to assign, transfer or hypothecate to
    any person or entity not a party to this Agreement any claim or matter herein released,
    disclaimed, discharged or terminated. In the event of such assignment, transfer, or
    hypothecation of any claims or other matter herein released, discharged, terminated, or
    disclaimed, the Plaintiff agrees to indemnify and hold harmless the Released Parties from
    and against any liability or loss, and for any cost, expense or judgment or settlement
    arising out of a revocation by, or arising in connection with any such assignment, transfer
    or hypothecation. The provisions of this Agreement shall inure to the benefit of and be
    binding on any successor in interest of the Released Parties, whether by merger,
    consolidation, legislation, or otherwise.

11. Severability. In the event any provision of this Agreement should be held to be
    unenforceable, each and all other provisions of this Agreement shall remain in full force
    and effect.

12. Headings and Captions. The headings and captions used in this Agreement are for
    convenience and reference only, and shall in no way define, limit, expand or otherwise


                                             6
   Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 8 of 10
   affect the meaning or construction of any provisions of this Agreement.

13. Waiver. The waiver by any party to this Agreement of a breach of any of the provisions
    of this Agreement shall not operate or be construed as a waiver of any subsequent or
    simultaneous breach. Plaintiff and the Released Parties agree that no release, waiver or
    other promise set forth in this Agreement shall be construed to prohibit either party from
    enforcing the terms of this Agreement in a court of competent jurisdiction.

14. Entire Agreement.

       14.1 Integration and Amendment. This Agreement constitutes the final written
           expression of all the terms of the parties’ agreement and is a complete and
           exclusive statement of those terms. Any prior or contemporaneous oral or written
           agreement between the parties is superseded by this Agreement. No
           representation, promise, inducement or statement of intention has been made by
           the Plaintiff or the Released Parties that is not embodied in this Agreement.
           Except as provided herein, no party shall be bound by or liable for any alleged
           representation, promise, inducement, or statement of intention not contained in
           this Agreement. This Agreement cannot be amended, modified, or supplemented
           in any respect except by a subsequent written agreement signed by the Plaintiff
           and Craftsmen.

       14.2 No Reliance on Representations. Plaintiff acknowledges that no other
           promises have been made to her by or on behalf of the Released Parties, nor has
           any other consideration been delivered or promised in connection with the
           execution and delivery of this Settlement Agreement. No act or omission of the
           Released Parties shall serve to resurrect or restore any claims herein released.

15. Choice of Law. This Agreement is made and entered into in the State of Georgia and
    shall in all respects be interpreted, enforced and governed under the laws of Georgia. The
    language of all parts of this Agreement shall in all cases be interpreted as a whole,
    according to its fair meaning, and not strictly for or against any of the parties.

16. Notices. Notices of breach of this Agreement or any other communication concerning
    the performance of this Agreement shall be set forth in writing and delivered to the
    following:

       16.1 For Plaintiff: Andrew R. Frisch, Morgan & Morgan, P.A., 600 North Pine
           Island Road, Suite 400, Plantation, Florida 33324.

       16.2 For Craftsmen: Charles R. Carson, Carson Law, 2494 Jett Ferry Road, Ste
           210, Atlanta, Georgia 30338; and, Robert L. Roark, Robert Roark, PLLC, 401


                                             7
Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 9 of 10
Case 1:18-cv-01105-LMM Document 32-1 Filed 04/16/19 Page 10 of 10
